Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/27/2021 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2021.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 12/2/2021, with respect to the rejection(s) of claim(s) 12-17 under 112 1st and 2nd paragraphs have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arrowsmith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arrowsmith USPN 7044604.
Arrowsmith discloses a system and method of use thereof for prediction of IOL characteristics including:
defining a desired postoperative condition of the eye to obtain (col.7:65);
a device for measuring at least one biometric parameter (col.7:67) of an eye;
a device for obtaining a corneal spherical aberration of the eye (col.13:46-50, "known spherical aberration") and post operative anterior chamber depth;
a third device for applying at least one empirically derived regression calculation (col.13, "Formula 4") to the at least one biometric parameter, the corneal spherical aberration, and anterior chamber depth (col. 7 lines 36-40), and cross products thereof (with an empirically derived corneal spherical aberration constant (col.13:46-50, "POCSE...based on known spherical aberration"); and
the computing devices are capable of predictively outputting an optimized at least one characteristic of the intraocular lens to obtain the desired postoperative condition ("predicted IOL power", col.9:10-16), such as optical power, col.6:20-26, "PIOL”. Furthermore, Arrowsmith discusses, at columns 5-8, the use of pre-operative keratometry measurement data (or other measurable eye dimensions), for use in addition to a base or known regression models, to enhance IOL power calculations.  
Regarding claim 13, the repeating steps satisfy a feedback input to modify the initial result, col. 5:15-col.6:12.
Regarding claim 14, Arrowsmith describes using biometric parameters such as axial length, corneal power and "ACD", anterior chamber depth, or lens thickness may be utilized. 
Regarding claim 15, refraction may be the desired condition. (Abstract).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774